Citation Nr: 1410813	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-35 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1964 to September 1968, to include a tour of combat duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified at a July 2012 hearing held before the undersigned at the RO; a transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  PTSD is manifested by occupational and social impairment in most areas; impairment is not total, and reality testing is intact.

2.  The Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected PTSD.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.3, 4.15, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board is granting in full the benefit sought on appeal with regard to TDIU.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Regarding PTSD, an April 2009 letter satisfied the duty to notify provisions and informed the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Relevant VA and private treatment records identified by the Veteran have been obtained, to include records from the Social Security Administration (SSA).  Multiple VA examinations have been conducted, most recently in October 2010, and the examiners have made all clinical findings necessary for application of the rating criteria.  The VA examinations are adequate for adjudication purposes.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  At the July 2012 hearing, the undersigned discussed the elements of the claims, and suggested evidence which might be of assistance in substantiating the claims.38 C.F.R. § 3.102; Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

PTSD

The Veteran is currently rated 70 percent disabled by PTSD.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

PTSD is rated under Diagnostic Code 9411, which applies a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

VA examinations in June 2009 and October 2010, and ongoing VA treatment records, document the Veteran's continued complaints of anger problems; he has difficulty getting along with people outside his family, and counts as friends only a few how have military experience.  He has difficulty with authority, and until he was allowed to work individually, experienced repeated confrontations, including shoving matches, at work.  He is frequently depressed, particularly when not in full compliance with his medications.  

However, the Veteran is not shown to have persistent suicidal ideation, and is not a threat to others.  He can communicate his thought process clearly, and continues to attend to the activities of daily life.  He is able, for example, to take his grandson for outings without difficulty, and maintains his personal hygiene.  The Board does note his reports of intrusive thoughts and flashbacks, which the Veteran refers to as daydreams, but he is not delusional about such thoughts.  They are distracting to him, but do not replace reality.

The preponderance of evidence is against a finding of total occupational and social impairment due to PTSD.  The Veteran clearly retains some reasonable degree of function and insight.  An increased Schedular evaluation for PTSD is therefore not warranted.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Schedular criteria are adequate.  They fully contemplate the Veteran's complaints of mood disturbances, "daydreams," and social and work impairments.  They also allow for a higher level of disability for a greater degree of symptomatology than is shown.  As the criteria are adequate, there is no requirement to further discuss extraschedular entitlement.  


TDIU

Total disability ratings for compensation may be assigned where the Schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).  There is no requirement that employment be in a certain field or provide a certain standard of living or income level beyond the poverty level.  Factors to be considered in determining entitlement to TDIU include but are not limited to employment history, educational achievement, and vocational attainment.  Age is not a factor. 38 C.F.R. § 4.16.

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  As the Veteran's sole service-connected disability, PTSD, is rated 70 percent disabling, the Schedular eligibility criteria are met.  

The Veteran worked as a welder for approximately 28 years, with a municipal transit agency.  In 2009, he attempted to work at a deli counter in a supermarket.  He had some training with computers, and had a year or so of college studying psychology.

Doctors, including a 2008 SSA reviewer and examining and treating VA providers, have repeatedly noted the difficulty the Veteran has in dealing with others.  He had problems with authorities and coworkers, and experienced difficulty dealing with the public.  He requires his medications for symptom control, but can become tired on full doses.  He has had at least one car accident as a result.  He becomes distracted by intrusive thoughts, and his hypervigilance and distrust of those without military service are severely impairing in any situation which would require interaction with others.

In short, due to his service-connected PTSD symptoms, the Board cannot conceive of a realistic employment scenario for the Veteran.  He cannot work with others or the public, and cannot be effectively managed except under very limited circumstances.  His education and work attainments, while showing a high degree of skill, are specialized and not easily transferred to new types of work..  

Accordingly, entitlement to TDIU is warranted.


ORDER

An evaluation in excess of 70 percent for PTSD is denied.

A finding of TDIU is granted.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


